Name: Commission Regulation (EEC) No 2204/88 of 22 July 1988 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 88 Official Journal of the European Communities No L 195/57 COMMISSION REGULATION (EEC) No 2204/88 of 22 July 1988 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas, in the framework of the International Dairy Arrangement, the Committee of the Protocol regarding milk fat decided on 12 July 1988 to authorize, as an exceptional measure, the sale of butter to the USSR under certain conditions relating to quantities, prices and time limits ; whereas Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 2194/87 (4), should be amended accordingly ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : 2. Article 2 (2) (a) is replaced by the following : '(a) the quantities of butter put up for sale'. 3 . In Article 5 : (a) in paragraph 2 :  in point (c), ' the intended destination of the butter' is replaced by 'the destination of the butter' ;  in point (f), ' in other Member States' is replaced by 'in another Member State' ; (b) in paragraph 3 :  in point (a), 'in the other Member States' is replaced by 'in another Member State' ;  in point (b), ' the destination specified in the tender' is replaced by 'the destination referred to in Article 1 (2)' ;  in point (d), '31 December 1986' is replaced by ' 15 August 1988 '. 4. In Article 7 ( 1 ) : (a) in the first indent of the first subparagraph, 'to a single third country' is deleted ; (b) the second subparagraph is replaced by the following : 'A decision may be taken not to proceed with the invitation to tender in particular if the aggregate of the tenders received does not permit the minimum quantity referred to in the proceding subparagraph to be met'. 5 . In Article 8 : (a) in paragraph 1 , 'account being taken, where appropriate, of the intended destination' is deleted ; (b) in paragraph 2, 'for the destination of the butter shown in the tender' is deleted. 6 . In Article 9 : (a) the following subparagraph is added to paragraph 4 : 'The following shall be entered on the export declaration and, where appropriate, on the T5 control copy : "without refund, monetary compensatory amounts in force on 31 December 1986, for export under Regulation (EEC) No 765/86";' (b) in paragraph 5, 'in accordance with Article 13(1 ) of Regulation (EEC) No 1687/76' is replaced by 'in accordance with Article 5 of Commission Regulation (EEC) No 569/88 (OJ No L 55, 1 . 3 . 1988 , p. 1 )'. Article 1 Regulation (EEC) No 765/86 is hereby amended as follows : 1 . In Article 1 : (a) in paragraph 2, ' to one of the destinations set out in the Annex hereto' is replaced by 'to zone C2 as set out in the Annex to Regulation (EEC) No 1098/68 '; (b) paragraph 3 is replaced by the following : 'Contracts of sale with the country of destination shall be concluded by 15 August 1988 at the latest. All contracts of sale concluded on 15 August 1988 at the latest must be forwarded forthwith to the Commission .' (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 110, 29 . 4 . 1988 , p. 27. (3) OJ No L 72, 15 . 3 . 1986, p. 11 . (4) OJ No L 203, 24. 7 . 1987, p. 32 . No L 195/58 Official Journal of the European Communities 23 . 7. 88 trative document or the control copy shall be those set out in Part I , point 7 or Part II, point 15 of the Annex to Regulation (EEC) No 569/88 .' 12. Article 17 is deleted. 13 . Article 18a is replaced by the following : 'Article 18a The expenditure arising from the second indent of the second subparagraph of Article 10 shall be financed in accordance with the provisions of the second, third and fourth subparagraphs of Article 4 ( 1 ) of Council Regulation (EEC) No 1883/78 ('). 7 . The second paragraph of Article 10 is replaced by the following : 'The successful tenderer shall pay the price and shall remove the goods :  by 31 August 1988 at the latest for a quantity equal to 34 000 tonnes,  by 15 September 1988 at the latest for a quantity equal to 16 000 tonnes,  by 31 December 1988 at the latest for the other quantities.' 8 . In Article 1 1 (3), 'within the time limits laid down in the first subparagraph of Article 10 ( 1 )' is replaced by 'by 31 December 1988 at the latest'. 9 . In Article 12 :  in paragraph 7, 'within the time limits laid down in the first subparagraph of Article 10(1 )' is replaced by 'by 31 December 1988 at the latest' ;  paragraph 8 is deleted. 10 . Article 15 is deleted. 1 1 . Article 1 6 is replaced by the following : 'Article 16 The special entries to be made in the relevant sections, as the case may be, of the single adminis ­ (  ) OJ No L 216, 5. 8 . 1978 , p. 1 .' 14. The Annex is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN ¢ Vice-President